--------------------------------------------------------------------------------

Exhibit 10.1
Execution Copy


SECOND AMENDMENT
TO
LIGNITE SALES AGREEMENT
 
THIS SECOND AMENDMENT TO LIGNITE SALES AGREEMENT (“Amendment”) is made and
entered into as of the 16th day of March, 2015, among COYOTE CREEK MINING
COMPANY, L.L.C., a Nevada limited liability company (“Seller”), and OTTER TAIL
POWER COMPANY, a Minnesota corporation (“Otter Tail”), NORTHERN MUNICIPAL POWER
AGENCY, a political subdivision and municipal corporation of the State of
Minnesota (“Northern Municipal”), MONTANA-DAKOTA UTILITIES CO., a division of
MDU Resources Group, Inc., a Delaware corporation (“Montana-Dakota”), and
NORTHWESTERN CORPORATION, a Delaware corporation doing business as NorthWestern
Energy (“NorthWestern” and, together with Otter Tail, Northern Municipal and
Montana-Dakota, the “Utilities” and collectively, “Buyer”).


RECITALS:


WHEREAS, Seller and Buyer are parties to the Lignite Sales Agreement dated as of
October 10, 2012, as amended as of January 30, 2014 (the “Lignite Sales
Agreement”);


WHEREAS, Seller has arranged financing for the development and operation of the
Mine and Seller and Buyer have determined that certain amendments to the Lignite
Sales Agreement are needed to facilitate such financing; and


WHEREAS, Seller and Buyer desire to amend the Lignite Sales Agreement as
hereinafter provided.


AGREEMENT:


NOW, THEREFORE, in consideration of the foregoing and the covenants and
agreements of the Parties as herein set forth, the Parties hereby agree as
follows:


1.           All capitalized terms used in this Amendment shall have the
meanings ascribed to them in the Lignite Sales Agreement unless such terms are
otherwise defined herein.


2.           Section 1 of the Lignite Sales Agreement is hereby amended to
delete the definition of “Transferor” in its entirety and to include the
following definitions:


“Advance Lignite Payments” shall have the meaning set forth in the first
paragraph of Section 7.2.


“Monthly Invoice” shall have the meaning set forth in Section 8.1(a).
 

1

 

 

 
“Permitted Utility” means any company which (i) owns or operates facilities used
for the generation, transmission or distribution of electric energy for sale
(other than sales to tenants or employees of the company operating such
facilities for their own use and not for resale), and (ii) is subject to
regulation (including without limitation rate regulation) by any federal
regulatory authority or by any utility commission, board, agency or officer of
any State of the United States or the District of Columbia.  For purposes of
this definition, a “Permitted Utility” shall include: (x) an electric
cooperative (including a rural electric cooperative) meeting the requirements
set forth in clause (i) above, (y) an investor-owned utility meeting the
requirements of each of clauses (i) and (ii) above, and (z) a joint action power
agency (including municipal power agencies and municipal power corporations)
meeting the requirements of each of clauses (i) and (ii) above or meeting the
requirements of clause (i) above and either the joint action power agency has a
rating of, or has outstanding debt, including municipal bonds, with a rating of,
A3 (Moody’s) or A- (S&P) immediately prior to the assignment contemplated in
Section 22.11(ii).
 
“Production Delay Period” shall have the meaning set forth in Section 7.2.


“Seller’s Lender Payment” shall mean for each Seller’s Lender, a monthly payment
amount consisting of the Seller’s Loan and Lease Obligations and Seller’s Loan
and Lease Principal Obligations owing to such Seller’s Lender during the month
in question.  The amortization schedule for each loan provided by a Seller’s
Lender in respect of a Dragline, Fixed Capital Assets, and, if applicable,
Rolling Stock and Working Capital together with obligations relating to default
interest, debt yield maintenance premium and any other amounts arising as a
result of any optional prepayment, termination or default of this Agreement or
Seller’s Loans and Leases shall be agreed to by the Parties in a letter
agreement executed by the Parties and delivered to the applicable Seller’s
Lender at the time the applicable Seller’s Lender extends credit to Seller
(each, a “Letter Agreement”).  Thereafter, the amortization schedule in each
Letter Agreement shall not be amended without the prior written consent of the
applicable Seller’s Lender.


“Seller’s Lenders” shall mean each of the lenders that provide Seller’s Loans
and Leases in respect of the Dragline, Fixed Capital Assets, Rolling Stock and
Working Capital.


3.           The first paragraph of Section 7.2 of the Lignite Sales Agreement
is hereby deleted and replaced with the following:


During the Production Period, Buyer shall pay Seller in accordance with Section
8 an amount that equals the sum of (i) the Cost of Production (Section 7.2(a)),
(ii) the Agreed Profit payable to Seller (Section 7.2(c)(i)) and (iii) the
Capital Charge (Section 7.2(d)).  Amounts due under Section 7.2(a)(ii) and
Section 7.2(a)(iii) shall be paid to accounts designated by Seller in its
Monthly Invoice.  During any period between December 31, 2016 and the Production
Date (“Production Delay Period”), Buyer shall make payments under Section
7.2(a)(ii) and Section 7.2(a)(iii) as advance payments for lignite to be
delivered hereunder (“Advance Lignite Payments”).  Seller’s Loan and Lease
Principal Obligations paid before the originally scheduled due dates therefor
and before the Production Date shall also constitute Advance Lignite
Payments.  All amounts payable by Buyer during the Production Period under this
Section 7.2 shall constitute “Compensation” during the Production Period.  Buyer
acknowledges that when no lignite is mined, processed, sold or delivered during
the Production Period, Buyer shall continue to pay the Capital Charge and the
portion of the Cost of Production that is incurred by Seller in accordance with
the terms of this Agreement and invoiced to Buyer even when lignite deliveries
are not made (referred to by the Parties as “period costs,” as opposed to
“product costs,” which are not invoiced when lignite deliveries are not made).
 

2

 

 

 
4.           The last paragraph of Section 7.2(a)(i), on page 23 of the Lignite
Sales Agreement, is hereby amended by adding the following concluding phrase:


and (4) the sum of the Advance Lignite Payments made by Buyer in respect of a
Production Delay Period, other than amounts paid by Buyer against Seller’s Loan
and Lease Principal Obligations before the originally scheduled due dates
therefor.  Amounts that are credited under item (4) in the preceding sentence
shall be credited under Section 7.2(a)(i).
 
5.           Section 7.2(a)(ii) is hereby amended by deleting the word “Buyer”
from the beginning of the third sentence and replacing it with the word
“Seller.”


6.           Section 7.2(a)(ii) is hereby amended by adding the following
concluding sentences:


Notwithstanding anything to the contrary in this Agreement, in respect of the
Dragline and Fixed Capital Assets that are subject to Seller’s Loans and Leases,
Seller shall invoice, and Buyer shall pay to accounts designated by Seller,
depreciation and/or amortization charges that are calculated in accordance with
the terms of the applicable Letter Agreement.  Buyer shall not dispute any such
invoiced amount that is calculated in accordance with the terms of the
applicable Letter Agreement or any other amounts owing under Section 7.2(a)(ii),
Section 7.2(a)(iii) and Section 16.3.


7.           Section 7.2(a)(iii) is hereby deleted and replaced with the
following:


All Seller’s Loan and Lease Obligations, and all Seller’s Loan and Lease
Principal Obligations as and when the same become due and payable, including
those that are paid or payable on or before the originally scheduled due date of
such payment.
 

3

 

 

 
8.           The first sentence of Section 8.1(a) of the Lignite Sales Agreement
is hereby deleted and replaced with the following sentence:


On or before the (10th) Day of each Month, Seller shall furnish Buyer with a
written invoice (the “Monthly Invoice”) which sets forth the amounts due under
Section 7 for the immediately preceding Month, and shall separately designate on
each such Monthly Invoice any amounts due under Section 7.2(a)(ii) and Section
7.2(a)(iii), and the accounts to which payment of such amounts is to be made.


9.           Section 8.1(b) of the Lignite Sales Agreement is hereby deleted and
replaced with the following:


Buyer shall pay Seller the amounts reflected on each Monthly Invoice and any
notice under the Letter Agreements as being due and payable.  Buyer shall make
such payments to accounts designated by Seller by wire transfer in immediately
available federal funds within ten (10) Days of Buyer’s receipt of the Monthly
Invoice.


10.         Section 12 of the Lignite Sales Agreement is hereby amended by
adding a new Section 12.4, reading as follows:


Annually, each Utility shall deliver to Seller a copy of its Audit report and
financial statements certified by an independent firm of certified public
accounts, except that Montana-Dakota shall deliver to Seller a copy of such
Audit report and financial statements of MDU Resources Group, Inc. Such
deliveries shall occur when the applicable Utility has completed the report and
statements but in no event later than one hundred eighty (180) days following
the end of the applicable Utility’s fiscal year. At the request of any Utility,
Seller shall enter into a separate nondisclosure agreement with the Utility
generally prohibiting Seller from disclosing the financial statements provided
under this Section 12.4 to any person other than Seller’s Lenders and any other
persons designated in such agreement.
 
11.         Section 15.2(a) of the Lignite Sales Agreement is hereby amended by
inserting the following at the conclusion thereof:


At any time obligations to Seller’s Lenders have not been paid in full, in the
event Buyer notifies Seller of a Seller Default under Section 15.1(b) or this
Section 15.2(a), Seller shall give similar notice to each Seller’s Lender within
the time period provided for notice to Seller.
 

4

 

 

 
12.         Section 15.2 of the Lignite Sales Agreement is hereby amended by
adding a new subsection (c) thereto, reading as follows:
 
(c)          In the event that a Seller Default occurs under subsection (c),
(d), (e), (f) or (g) of Section 15.1 while Seller’s Lender Payments are
outstanding, the Utilities hereby waive, to the extent permitted by law, and
shall not assert, any defense, claim or counterclaim to the covenants set forth
in this Agreement (or any new lignite sales agreement as contemplated at the
conclusion of this Section 15.2(c)) on the basis that it is an executory
contract that cannot be assumed, assigned or enforced or any other theory
directly or indirectly based on Section 365(c)(1) and (2) of the Bankruptcy
Reform Act of 1978, or any successor provision of law of similar import.  Upon
the occurrence of any such default the Utilities consent to the assumption and
enforcement of each provision of the Agreement by Seller as debtor-in-possession
or Seller’s trustee in bankruptcy, as the case may be, and agree to reconfirm
the waiver set forth in the preceding sentence and agree, upon the request of a
Seller’s Lender, and upon receipt of any applicable authorizations of a
regulatory authority or court then having jurisdiction (which the Utilities will
not oppose), to enter into a new lignite sales agreement with such
debtor-in-possession or trustee in bankruptcy on terms identical to the terms of
this Agreement.


13.         Section 15.4(a) of the Lignite Sales Agreement is hereby deleted in
its entirety and replaced with the following:


Buyer fails to timely pay Seller any amount due under this Agreement that is not
the subject of a bona fide dispute; provided, that the existence of a bona fide
dispute with respect to any amount due under this Agreement shall not relieve
Buyer from paying any other amount due under this Agreement that is not then
subject of a bona fide dispute; and


14.         Section 15.9 of the Lignite Sales Agreement is hereby amended by
adding a new concluding sentence, as follows:


Without limiting the foregoing, Utilities agree that they shall not set off
against any payments required to be made by them under Section 7.2(a)(ii),
Section 7.2(a)(iii) and Section 16.3 of this Agreement, any amounts owed to them
by Seller or the amount of any claim by them against Seller.


15.         Section 16.3 of the Lignite Sales Agreement is hereby deleted in its
entirety and replaced with the following:


In the event of a termination of this Agreement prior to the expiration of the
Term or a termination of the Production Period prior to December 31, 2040, Buyer
shall, or shall cause its affiliate to, promptly purchase Seller’s Membership
Interests pursuant to the terms and conditions of a purchase and sale agreement
for an amount equal to the Equity Value (the “Early Termination Buyout”).  Upon
Buyer or its affiliate acquiring the Membership Interests from NACoal, Buyer
will (i) cause Seller to satisfy (and, if Seller has insufficient funds to
satisfy, Buyer will advance to Seller sufficient funds to satisfy), or (ii) if
permitted by the applicable Seller’s Lender, assume, all Seller’s Loan and Lease
Obligations and Seller’s Loan and Lease Principal Obligations owed to the
applicable Seller’s Lender.
 

5

 

 

 
16.         Section 17 of the Lignite Sales Agreement is hereby amended by
adding a new concluding sentence, as follows:


Unless all obligations to Seller’s Lenders have been irrevocably paid in full,
no Party shall waive any rights or obligations under or pursuant to the
Agreement without the prior written consent of Seller’s Lenders if such waiver
would, directly or indirectly, reduce, impair or otherwise diminish Seller’s
ability to make payment of Seller’s Lender Payments.


17.         Section 22.11 of the Lignite Sales Agreement is hereby amended by
adding a new concluding sentence, as follows:
 
Unless all obligations to Seller’s Lenders have been irrevocably paid in full,
no Party shall assign its obligations under this Agreement, provided that:
 
 
(i)
a Utility may make an assignment to an Affiliate of which the Utility owns or
controls greater than 50.1% of the capital stock (or other equivalent equity
interest) at the time of the assignment and at all times thereafter until
Seller’s Lenders are irrevocably repaid in full, provided that (A)(I) all of the
corporate credit ratings of such Affiliate immediately prior to such assignment
shall be equal to or better than all of the corporate credit ratings of the
assigning Utility immediately prior to such assignment and such Affiliate
assumes the obligations of the assigning Utility pursuant to an assumption
agreement in form and substance reasonably satisfactory to Seller’s Lenders and
(II) if such Affiliate does not have a corporate credit rating, such assignment
shall not be permitted pursuant to this clause (A); or (B) the assigning Utility
guarantees the obligations of its Affiliate pursuant to a guarantee in form and
substance reasonably satisfactory to Seller’s Lenders until such time as such
Affiliate has corporate credit ratings equal to or better than the corporate
credit ratings of the assigning Utility immediately prior to assignment and, in
the case of each of clauses (A) and (B), such Affiliate or assigning Utility, as
applicable, shall have delivered an opinion of in-house counsel licensed in the
state whose law governs the assumption agreement or guarantee (or, if no
in-house counsel is so licensed, external counsel who is so licensed) in form
and substance reasonably satisfactory to Seller’s Lenders as to the due
authorization, execution, delivery and enforceability of such assumption
agreement or guarantee;

 

6

 

 

 
 
(ii)
a Utility may make an assignment to a third party that acquires all the
Utility’s assets in the Plant and assumes all the obligations of the Utility
under the Lignite Sales Agreement after the date of such assignment, provided
that (A) such assignee is a Permitted Utility and all of its corporate credit
ratings immediately prior to such assignment shall be equal to or better than
all of the corporate credit ratings of the assigning Utility immediately prior
to such assignment and such assumption is made pursuant to an assumption
agreement in form and substance reasonably satisfactory to Seller’s Lenders and
in respect of which such third party shall have delivered an opinion of in-house
counsel licensed in the state whose law governs the assignment (or, if no
in-house counsel is so licensed, external counsel who is so licensed) in form
and substance reasonably satisfactory to the Seller’s Lenders as to the due
authorization, execution, delivery and enforceability of such assumption
agreement and (B) during the term of the Lignite Sales Agreement only one
assignment by any of the Utilities pursuant to this clause (ii) shall be
permitted without the prior written consent of the Seller’s Lenders to an
assignee that satisfies the criteria of this clause (ii); and provided further,
if such third party does not have a corporate credit rating, such assignment
shall not be permitted pursuant to this clause (ii); and

 
 
(iii)
a Utility may make an assignment to a third party with the Seller’s Lenders’
prior written consent, which consent shall be at the Seller’s Lenders’ sole
discretion, pursuant to an assumption agreement in form and substance
satisfactory to the Seller’s Lenders and in respect of which such third party
shall have delivered an opinion of counsel in form and substance satisfactory to
the Seller’s Lenders as to the due authorization, execution, delivery and
enforceability of such assumption agreement.

 
18.         Section 22.12(b) of the Lignite Sales Agreement is hereby amended by
replacing the first Notice address for Seller’s Authorized Representative to the
following:


Coyote Creek Mining Company, L.L.C.
6502 17th Street SW
Zap, North Dakota  58580
Attention:  President
Email:  Jim.Melchior@nacoal.com


19.         Section 22.12(b) of the Lignite Sales Agreement is hereby amended by
replacing the first Notice address for Buyer’s Authorized Representative with
the following:


Otter Tail Power Company
215 South Cascade Street
Fergus Falls, MN 56537
Attn: Manager, Supply Engineering
Email: wswanson@otpco.com


20.         Section 22.12(b) of the Lignite Sales Agreement is hereby amended by
adding the following concluding paragraph:


Within five Days of a Seller’s Lender’s extension of credit to Seller, Seller
shall provide a written notice to Buyer’s Authorized Representative setting
forth the Seller’s Lender’s notice address to enable Buyer to seek consents and
provide notices as provided for in Section 17, Section 22.11 and Section 22.13
of this Agreement.
 

7

 

 

 
21.         Section 22.13 of the Lignite Sales Agreement is hereby amended by
adding a new concluding sentence, as follows:


Unless all obligations to Seller’s Lenders have been paid in full, the Parties
shall obtain the prior written consent of Seller’s Lenders prior to modifying or
amending any terms or provisions hereof if such modification or amendment would,
directly or indirectly, reduce, impair or otherwise diminish Seller’s ability to
make payment of Seller’s Lender Payments, including without limitation the terms
and provisions of Section 2.3, Section 6.2.2, Section 7.2(a)(ii), Section 8.1(a)
and Section 16 of this Agreement.


22.         The Lignite Sales Agreement, as amended hereby, shall continue and
remain in full force and effect.


23.         This Amendment may be executed in one or more counterparts, each of
which, by facsimile or otherwise, shall be deemed an original, but all of which
together shall constitute but one and the same original instrument.
 

8

 

 

 
IN WITNESS WHEREOF, the Parties have executed this Amendment as of the day and
year first above written.
 
COYOTE CREEK MINING COMPANY, L.L.C.
     
By:
/s/ James F. Melchior     Name:  James F. Melchior     Title:  President        
Attest: /s/ John Neumann     Name:  John Neumann, Secretary  

 
OTTER TAIL POWER COMPANY
     
By:
/s/ Timothy J. Rogelstad     Name:  Timothy J. Rogelstad     Title:  President  
      Attest: /s/ Jennifer O. Smestad    
Name:  Jennifer O. Smestad
 

 
NORTHERN MUNICIPAL POWER AGENCY
     
By:
/s/ Lucas Spaeth     Name:  Lucas Spaeth     Title:    Vice President        
Attest: /s/ Dalene Monsebroten    
Name:  Dalene Monsebroten, Secretary
 



MONTANA-DAKOTA UTILITIES CO. a Division of MDU Resources Group, Inc.
     
By:
/s/ Nicole Kivisto    
Name:  Nicole Kivisto
    Title:  President and Chief Executive Officer         Attest: /s/ Daniel S.
Kuntz    
Name:  Daniel S. Kuntz, Associate General Counsel
 

 
NORTHWESTERN CORPORATION d/b/a NorthWestern Energy
     
By:
/s/ Robert C. Rowe    
Name:  Robert C. Rowe
    Title:  President and CEO         Attest: /s/ Emily Larken    
Name:  Emily Larken
 

 
[Signature page to Second Amendment to Lignite Sales Agreement]
 

 

 